Citation Nr: 0608619	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  05-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than November 12, 
2004, for the grant of service connection for peripheral 
vascular disease of the lower extremities as secondary to the 
service-connected diabetes mellitus Type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
peripheral vascular disease of the lower extremities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection was granted for peripheral vascular 
disease of the lower extremities in January 2005.  The 
veteran expressed his disagreement with the effective date 
assigned in February 2005, and the RO issued him a statement 
of the case as to this matter in April 2005.  The veteran 
later submitted a VA Form 9, which was received by the RO in 
May 2005.  As part of the VA Form 9, the veteran expressed 
his desire to be afforded a hearing before a Veterans Law 
Judge at the RO.  Accordingly, the RO should undertake 
appropriate action to schedule the veteran for a Travel Board 
hearing.  

Accordingly, this case is REMANDED for the following 
development:

The appellant should be scheduled for a 
Travel Board hearing at the RO.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  Thereafter, the RO should take 
any appropriate action.



The purpose of this remand is to satisfy due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


